Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al., WO 2016/056635 in view of Tasaka et al., U.S. Patent # 7,053,153.
	Predicated on the Examiner’s observation that only those permutations for which the claimed crosslinking aid (F) was absent were anticipated, Applicant has amended claim 1 to stipulate a non-zero quantity of this component.  
	Applicant remarks that the crosslinking assistant referenced by Nishiguchi could be considered to correspond to the claimed crosslinking agent (F) and the Examiner agrees.  It is asserted, however, that this disclosure does not inform as to what quantity of this component is suitable.
	Tasaka, like Nishiguchi, discloses a composition very similar in its makeup to that which is claimed.  Moreover, it discloses an overlapping list of applications for which the composition has utility.  Indeed, see [0003] of Nishiguchi and column 1, lines 11-14 or column 29, line 36 where the first mentioned application of both is as a sleeve for electric wires.  This is significant because it would suggest to the skilled artisan that similar properties would be desired in each of the inventions defined by these two disclosures.  It is further noteworthy that Tasaka advocates using an amount of the crosslinking agent that is completely encompassed within the corresponding claimed range (column 12, lines 10-20).  By using that same quantity of the crosslinking agent in the practice of the invention by Nishigichi, the practitioner would reasonably expect that the same benefits espoused in the aforementioned passage would be realized.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 30, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765